104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Calixto Raymond LEDON, Appellant,v.UNITED STATES of America, Appellee.
No. 96-1809.
United States Court of Appeals, Eighth Circuit.
Argued Dec. 18, 1996.Decided Dec. 24, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
In 1995, Calixto Raymond Ledon pleaded guilty to distributing cocaine.  The district court1 sentenced him to 70 months imprisonment and four years supervised release.  Ledon did not file a direct criminal appeal.  Ledon filed the instant 28 U.S.C. § 2255 motion, asserting that his criminal conviction violated the Double Jeopardy Clause's prohibition against multiple punishments for the same offense, because his property had previously been administratively forfeited pursuant to 21 U.S.C. § 881(a)(4) and (a)(6).  The district court denied relief, and Ledon appeals.


2
Ledon's claim is foreclosed for the reasons set forth in United States v. Ursery, 116 S.Ct. 2135, 2148-49 (1996) (civil forfeitures under 21 U.S.C. § 881(a)(6) and (7) are neither "punishment" nor criminal for purposes of Double Jeopardy Clause);  United States v. One 1970 36.9' Columbia Sailing Boat, 91 F.3d 1053, 1056 (8th Cir.1996) (Ursery applies to forfeitures under § 881(a)(4));  and United States v. Kress, 88 F.3d 664, 665-66 (8th Cir.1996) (Ursery forecloses a double jeopardy claim involving administrative forfeiture).


3
Accordingly, we affirm.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota